     Case 3:20-cv-00119-LAB-RBB Document 15 Filed 10/08/20 PageID.62 Page 1 of 1




1
2
3
4
5
6
7
8
                          UNITED STATES DISTRICT COURT
9
                        SOUTHERN DISTRICT OF CALIFORNIA
10
11   DONIE SCHUSTER, JR.,                              CASE NO. 20cv119-LAB (RBB)

12                                      Plaintiff,
                                                       ORDER GRANTING JOINT MOTION
                         vs.                           TO DISMISS [Dkt. 13]
13
14   PORTFOLIO RECOVERY ASSOCIATE,
     LLC,
15                                   Defendant.
16
           The parties’ joint motion to dismiss is GRANTED.            Dkt. 13.   This action is
17
     DISMISSED WITH PREJUDICE as to all parties, with each party to bear its own costs
18
     and fees. The clerk is directed to close the case.
19
           IT IS SO ORDERED.
20
     Dated: October 8, 2020
21
                                                     HONORABLE LARRY ALAN BURNS
22                                                   Chief United States District Judge

23
24
25
26
27
28



                                                 -1-
